OPINION OF THE COURT
PER CURIAM:
This is an appeal from appellant’s conviction by a jury of third degree murder, criminal conspiracy and aggravated assault. Appellant contends
(1) after-discovered evidence mandates granting a new trial;
(2) oral statements made by appellant immediately preceding and immediately following his arrest should have been suppressed;
(3) the identification of appellant at the preliminary hearing by an eyewitness was invalid;
(4) the trial court erred in refusing to order disclosure of an informant;
(5) the seizure of an automobile was without probable cause and the identification of the auto at trial was invalid;
(6) the indictment against appellant should have been quashed; and
(7) a mistrial should have been granted due to prosecutorial misconduct.
*33We have carefully reviewed each of these issues and find them to be without merit.
The judgments of sentence of the Court of Common Pleas are affirmed.
ROBERTS, J., did not participate in the consideration or decision of this case.